 Case 6:20-cv-00372-JDK Document 11 Filed 01/12/21 Page 1 of 2 PageID #: 72




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

LAURA OWENS and JENNIFER                    §
JONES,                                      §
                                            §
      Plaintiffs,                           §
                                            §   Case No. 6:20-cv-372-JDK
v.                                          §
                                            §
UNIVERSITY OF TEXAS AT TYLER,               §
                                            §
      Defendant.

          ORDER ADOPTING REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      Before the Court is Defendant University of Texas at Tyler’s motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6) (Docket No. 5). The Court

referred the motion to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636 for proposed findings of fact and recommendations for disposition.

Docket No. 8.       On December 7, 2020, Judge Love issued a Report and

Recommendation recommending that Defendant’s motion to dismiss be denied.

Docket No. 9. The Report and Recommendation also informed the parties of their

right to object within fourteen days of service. Id.; see also 28 U.S.C. § 636(b)(1)(C).

Defendant has not objected.

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.



                                           1
 Case 6:20-cv-00372-JDK Document 11 Filed 01/12/21 Page 2 of 2 PageID #: 73




Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Where objections are not filed in the

prescribed period, as here, the Court reviews the Magistrate Judge’s findings for clear

error or abuse of discretion and reviews the legal conclusions to determine whether

they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.

1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate

Judge’s Report are filed, the standard of review is “clearly erroneous, abuse of

discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendation, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

The Court therefore adopts the Report and Recommendation of the United States

Magistrate Judge (Docket No. 9) as the findings of this Court. Accordingly, it is

hereby ORDERED that the Defendant’s Motion to Dismiss (Docket No. 5) is

DENIED.

        So ORDERED and SIGNED this 12th day of January, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
